Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 06/07/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 2/10/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. With entry of the amendment claims 78-99 and 101 are pending in the application.  

New Claim Rejections – necessitated by claim amendments
Claim Objections
Claim 81 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 78 and 79 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McSwiggen et al. (US 20060247194).
The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 16 to 19 linked nucleosides, wherein the nucleobase sequence of the modified oligonucleotide is at least 100%, complementary to an equal-length portion within nucleobase 282118 and nucleobase 282310 of SEQ ID NO: 1, wherein the modified oligonucleotide comprises at least one modification selected from a modified sugar moiety and a modified internucleoside.
An oligomeric compound is defined in the specification as encompassing a double stranded molecule (see 0161).
McSwiggen et al. teach an siRNA molecule having SEQ ID No. 323 consisting of 19 nucleotides in length that binds to the claimed region of SEQ ID No. 1 and teach the oligonucleotide can be modified with a sugar moiety and an internucleoside linkage (see alignment below and 0085-0088).

; SEQ ID NO 323
;   LENGTH: 19
;   OTHER INFORMATION: Description of Artificial Sequence:  siNA antisense region

Qy         21 CTTTGCAGAAGATGTGGGT 39
              |||||||||||||||||||
Db         19 CTTTGCAGAAGATGTGGGT 1

Thus McSwiggen et al. anticipates the instant claims.

Claim(s) 78-80, 82-99 and 101 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Vlaam et al. (US Patent No. 10,900,041 of record).
The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 16 to 19 linked nucleosides, wherein the nucleobase sequence of the modified oligonucleotide is at least 100%, complementary to an equal-length portion within nucleobase 282118 and nucleobase 2823 10 of SEQ ID NO: 1, wherein the modified oligonucleotide comprises at least one modification selected from a modified sugar moiety and a modified internucleoside, wherein the nucleobase sequence of the modified oligonucleotide comprises any one of SEQ ID NOs: 7 to 42, and drawn to a method of modulating splicing of an APP transcript in a cell, a method of modulating splicing of an APP transcript in a cell comprising contacting the cell with a oligomeric compound as claimed and wherein the administering prevents or delays the onset of Alzheimer's disease in the animal.
De Vlaam et al. teach the invention provides an antisense oligonucleotide (AON) capable of preventing or reducing exon 17 inclusion into a human APP mRNA, when said mRNA is produced by splicing from an APP transcript in a human cell; Preferred AONs are oligoribonucleotides, and ideally these have internucleoside linkages which are chemically modified (preferably with phosphorothioate-linkages).  Modification of the ribose sugar is also useful e.g. with a 2'-O-alkyl modification (ideally 2'-O-methyl) (see column 3).
De Vlaam et al. teach antisense oligonucleotides that are 18 to 21 nucleotides in length identical to instant SEQ ID Nos. 18, 22 and 33 (see alignments below).  
De Vlaam et al. teach the oligonucleotide is a LNA or a morpholino and can be in a pharmaceutical compositi9ons (see columns 15-21).  De Vlaam et al. teach methods of preventing or reducing exon 17 exclusion using the claim oligonucleotide (see claims) and teach ONs can be formulated in pharmaceutical compositions for preventing or reducing exon 17 inclusion into a mammalian, preferably human APP mRNA.  Thus they can be used for treating or preventing Amyloid beta (A.beta.) associated diseases such as CAA (Cerebral Amyloid Angiopathy) and Alzheimer's disease (see column 3). 	
	Thus De Vlaam et al. anticipates the instant claims.

SEQ 18
US-15-768-213A-12
; Sequence 12, Application US/15768213A
; Patent No. 10900041
; GENERAL INFORMATION
;  APPLICANT: PROQR THERAPEUTICS II B.V.
;  TITLE OF INVENTION: ANTISENSE OLIGONUCLEOTIDES FOR USE IN TREATING ALZHEIMER'S
; SEQ ID NO 12
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:Antisense oligonucleotide AON4
US-15-768-213A-12

  Query Match             100.0%;  Score 18;  DB 6;  Length 21;
  Best Local Similarity   83.3%;  
  Matches   15;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCACCATGAGTCCAATGA 18
              ||||||:|||:||||:||
Db          4 CCACCAUGAGUCCAAUGA 21

SEQ 22
US-15-768-213A-13
; Sequence 13, Application US/15768213A
; Patent No. 10900041
; GENERAL INFORMATION
;  APPLICANT: PROQR THERAPEUTICS II B.V.
;  TITLE OF INVENTION: ANTISENSE OLIGONUCLEOTIDES FOR USE IN TREATING ALZHEIMER'S
; SEQ ID NO 13
;  LENGTH: 20
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:Antisense oligonucleotide AON5
US-15-768-213A-13

  Query Match             100.0%;  Score 18;  DB 6;  Length 20;
  Best Local Similarity   77.8%;  
  Matches   14;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTCGCTATGACAACACC 18
              :|:|||:|:|||||||||
Db          3 UGUCGCUAUGACAACACC 20

SEQ 33
RESULT 1
US-15-768-213A-15
; Sequence 15, Application US/15768213A
; Patent No. 10900041
; GENERAL INFORMATION
;  APPLICANT: PROQR THERAPEUTICS II B.V.
;  TITLE OF INVENTION: ANTISENSE OLIGONUCLEOTIDES FOR USE IN TREATING ALZHEIMER'S
; SEQ ID NO 15
;  LENGTH: 20
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:Antisense oligonucleotide AON7
US-15-768-213A-15

  Query Match             100.0%;  Score 18;  DB 6;  Length 20;
  Best Local Similarity   66.7%;  
  Matches   12;  Conservative    6;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATGAATGGATGTGTACT 18
              ||:|||:|||:|:|:||:
Db          1 GAUGAAUGGAUGUGUACU 18

Claim(s) 80, 82-96 and 101 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Roon-Mom et al. (US Patent No. 10,364,432).
The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 18 to 21 linked nucleosides, wherein the modified oligonucleotide comprises at least a modified sugar moiety and a modified internucleoside, wherein the nucleobase sequence of the modified oligonucleotide comprises any one of SEQ ID NOs: 7 to 42.
van Roon-Mom et al. teach oligonucleotides having SEQ ID No. 26 and 22 that are identical to instant SEQ ID Nos. 12 and 26 and comprises the claimed modifications as in claims 80, 82-96 and 101 (see columns 6-9 and alignment below).
SEQ 12
RESULT 10
US-15-439-776-26
; Sequence 26, Application US/15439776
; Patent No. 10364432
; GENERAL INFORMATION
;  APPLICANT: Academisch Ziekenhuis Leiden h.o.d.n. LUMC
;  APPLICANT:van Roon-Mom, Wilhelmina M.C.
;  APPLICANT:Evers, Melvin M.
;  APPLICANT:Pepers, Barry A.
;  APPLICANT:Aartsma-Rus, Annemieke
;  APPLICANT:van Ommen, Garrit-Jan B.
;  TITLE OF INVENTION: Antisense oligonucleotide directed removal of proteolytic
; SEQ ID NO 26
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: AON hAPPEx16_4
US-15-439-776-26

  Query Match             100.0%;  Score 18;  DB 3;  Length 21;
  Best Local Similarity   66.7%;  
  Matches   12;  Conservative    6;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTGAACCCACATCTTCTG 18
              ::|||||||||:|::|:|
Db          3 UUGAACCCACAUCUUCUG 20
SEQ 26
RESULT 2
US-15-439-776-22
; Sequence 22, Application US/15439776
; Patent No. 10364432
; GENERAL INFORMATION
;  APPLICANT: Academisch Ziekenhuis Leiden h.o.d.n. LUMC
;  APPLICANT:van Roon-Mom, Wilhelmina M.C.
;  APPLICANT:Evers, Melvin M.
;  APPLICANT:Pepers, Barry A.
;  APPLICANT:Aartsma-Rus, Annemieke
;  APPLICANT:van Ommen, Garrit-Jan B.
;  TITLE OF INVENTION: Antisense oligonucleotide directed removal of proteolytic
; SEQ ID NO 22
;  LENGTH: 20
;  TYPE: RNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: AON hAPPEx16_2
US-15-439-776-22

  Query Match             100.0%;  Score 18;  DB 3;  Length 20;
  Best Local Similarity   83.3%;  
  Matches   15;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACCAAGGTGATGACGATC 18
              |||||||:||:|||||:|
Db          3 ACCAAGGUGAUGACGAUC 20

Thus van Roon-Mom et al. anticipates the instant claims.

Claim(s) 80, 82-87, 88-96 and 101 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US Patent No. 6,310,048).
The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 18 to 21 linked nucleosides, wherein the modified oligonucleotide comprises at least a modified sugar moiety and a modified internucleoside, wherein the nucleobase sequence of the modified oligonucleotide comprises any one of SEQ ID NOs: 7 to 42.
Kumar et al. teach an oligonucleotide having SEQ ID No. 20 that is identical to instant SEQ ID No. 25 and comprises the claimed modifications as in claims 80, 82-96 and 101(see columns 10-11 and alignment below).

SEQ 25
RESULT 1
US-09-458-481B-20
; Sequence 20, Application US/09458481B
; Patent No. 6310048
; GENERAL INFORMATION:
;  APPLICANT: KUMAR, Vijaya B.
;  TITLE OF INVENTION: ANTISENSE MODULATION OF AMYLOID BETA PROTEIN EXPRESSION
;  FILE REFERENCE: 16153-9250
;  CURRENT APPLICATION NUMBER: US/09/458,481B
;  CURRENT FILING DATE:  1999-12-09
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 20
;   LENGTH: 18
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence:  Antisense
;   OTHER INFORMATION: Oligonucleotide
US-09-458-481B-20

  Query Match             100.0%;  Score 18;  DB 13;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTGATGACGATCACTGT 18
              ||||||||||||||||||
Db          1 GGTGATGACGATCACTGT 18
Thus Kumar et al. anticipates the instant claims.

Claim(s) 80, 82-87, 88-96 and 101 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McSwiggen et al. (US 20050209179).
The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 18 to 21 linked nucleosides, wherein the modified oligonucleotide comprises at least a modified sugar moiety and a modified internucleoside, wherein the nucleobase sequence of the modified oligonucleotide comprises any one of SEQ ID NOs: 7 to 42.
An oligomeric compound is defined in the specification as encompassing a double stranded molecule (see 0161).
McSwiggen et al. teach an oligonucleotide having SEQ ID Nos. 323 and 328 that is identical to instant SEQ ID Nos.11 and 29, respectively and comprises the claimed modifications as in claims 80, 82-96 and 101(see at least 0085-0088, 106, 0325 and alignment below).
SEQ 11
RESULT 3
US-10-877-889-323
; Sequence 323, Application US/10877889
; Publication No. US20050209179A1
; GENERAL INFORMATION:
;  APPLICANT: Sirna Therapeutics, Inc.
;  APPLICANT:  McSwiggen, James
;  APPLICANT:  Beigelman, Leonid
;  TITLE OF INVENTION: RNA Interference Mediated Treatment of Alzheimer's Disease Using
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 323
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence:  siNA antisense region
US-10-877-889-323

  Query Match             100.0%;  Score 18;  DB 11;  Length 19;
  Best Local Similarity   77.8%;  
  Matches   14;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCACATCTTCTGCAAAG 18
              ||||||:|::|:||||||
Db          2 CCCACAUCUUCUGCAAAG 19

SEQ 29
RESULT 3
US-10-877-889-328
; Sequence 328, Application US/10877889
; Publication No. US20050209179A1
; GENERAL INFORMATION:
;  APPLICANT: Sirna Therapeutics, Inc.
;  APPLICANT:  McSwiggen, James
;  APPLICANT:  Beigelman, Leonid
;  TITLE OF INVENTION: RNA Interference Mediated Treatment of Alzheimer's Disease Using
; SEQ ID NO 328
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence:  siNA antisense region
US-10-877-889-328

  Query Match             100.0%;  Score 18;  DB 11;  Length 19;
  Best Local Similarity   61.1%;  
  Matches   11;  Conservative    7;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTCTTCTTCAGCATCACC 18
              ::|::|::|||||:||||
Db          2 UUCUUCUUCAGCAUCACC 19


Thus McSwiggen et al. anticipates the instant claims.

Claim(s) 80, 82-87, 88-96 and 101 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dobie et al. (US 20030232435).
The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 18 to 21 linked nucleosides, wherein the modified oligonucleotide comprises at least a modified sugar moiety and a modified internucleoside, wherein the nucleobase sequence of the modified oligonucleotide comprises any one of SEQ ID NOs: 7 to 42.
An oligomeric compound is defined in the specification as encompassing a double stranded molecule (see 0161).
Dobie et al. teach an oligonucleotide having SEQ ID No. 24 that is identical to instant SEQ ID No.15, respectively and comprises the claimed modifications as in claims 80, 82-96 and 101(see at least 0085-0088, 106, 0325 and alignment below).
SEQ 15
RESULT 2
US-10-173-208-24
; Sequence 24, Application US/10173208
; Publication No. US20030232435A1
; GENERAL INFORMATION:
;  APPLICANT: Kenneth W. Dobie
;  TITLE OF INVENTION: ANTISENSE MODULATION OF AMYLOID BETA PROTEIN PRECURSOR EXPRESSION
;  FILE REFERENCE: HTS-0023
;  CURRENT APPLICATION NUMBER: US/10/173,208
;  CURRENT FILING DATE:  2002-06-14
;  NUMBER OF SEQ ID NOS: 78
; SEQ ID NO 24
;   LENGTH: 20
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Antisense Oligonucleotide
US-10-173-208-24

  Query Match             100.0%;  Score 18;  DB 8;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGATTGCACCTTTGTTTG 18
              ||||||||||||||||||
Db          1 TGATTGCACCTTTGTTTG 18

Thus Dobie et al. anticipates the instant claims.

Response to Arguments
Claim Rejections - 35 USC § 102
The rejection of claim(s) 78-80 and 82-100 under 35 U.S.C. 102(a)(2) as being anticipated by De Vlaam et al. (US Patent No. 10,900,041) is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 78-100 under 35 U.S.C. 103 as being unpatentable over De Vlaam et al. (US Patent No. 10,900,041) and Hua, Yimin, et al. ("Enhancement of SMN2 exon 7 inclusion by antisense oligonucleotides targeting the exon." PLoS biology 5.4 (2007) is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 112
The rejection of claim 100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the claim being canceled.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635